EXHIBIT 10.31

 

UNIT PURCHASE AGREEMENT

 

THIS UNIT PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
this l2th day of May 2004 by and among Obic, Inc., a Washington corporation
(“Seller”), Monterey Pasta Company, a Delaware corporation (the “Buyer”), CIBO
Naturals LLC, a Washington limited liability company (the “Company” or “CIBO”),
and Suekat LLC, a Washington limited liability company (“Suekat”). Collectively,
all parties except CIBO are referred to as the “Members.”

 

R E C I T A L S

 

A.                                   The Members are members of CIBO.

 

B.                                     The Buyer acquired its membership
interest in CIBO pursuant to an Agreement for Purchase and Sale of Limited
Liability Company Units by and among the Members and CIBO, dated January 28,
2004 (the “Purchase and Sale Agreement”). Under the terms of the Purchase and
Sale Agreement, the Buyer acquired eighty percent (80%) of the outstanding units
of the Company, and the Seller and Suekat together retained twenty percent (20%)
of the outstanding units for subsequent sale to the Buyer further in accordance
with the terms of the Purchase and Sale Agreement.

 

C.                                     Subsequent to the closing of the Purchase
and Sale Agreement, the Members have determined that it is in their mutual best
interest for the Buyer to acquire from Seller its remaining interest in CIBO
immediately, rather than in accordance with the terms of the Purchase and Sale
Agreement.

 

D.                                    The Members and CIBO further agree that,
as a result of this departure from the Members’ original intentions, it is
necessary to amend the Purchase and Sale Agreement and the Company’s Amended and
Restated Operating Agreement dated January 28, 2004 (the “Operating Agreement”),
that the Parties consent to the withdrawal of Obic as a member of CIBO, and that
the Members further waive certain provisions of the Operating Agreement.

 

E.                                      Suekat is a party to the Agreement for
the purposes of (a) giving its consent to the withdrawal of Seller as a Member
of the Company and (b) waiving the provisions of section 13.1 of the Operating
Agreement. Insofar as they otherwise may apply to the transaction provided for
in the Agreement. Suekat is not a party to the Agreement for any other purpose.

 

AGREEMENT

 

NOW, THEREFORE, based on the foregoing recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Members and CIBO agree as follows:

 

1.                                       Sale of Units.  Seller agrees to sell
and deliver to Buyer and Buyer agrees to purchase and accept from Seller, free
and clear of all liens, encumbrances or restrictions of any kind or nature
whatsoever, except for those set forth in the Operating Agreement, on the terms
and subject to the conditions set forth in this Agreement, good and marketable
title to 83,333 units of the Company, representing all of such units now owned
by the Seller (the “Units”).

 

2.                                       Purchase Price; Closing.  The purchase
price to be paid in consideration for the purchase of the Units shall be Three
Hundred Sixteen Thousand Five Hundred Dollars ($ 316,500) (the “Purchase Price”)
to be paid at Closing (as defined below) in the following manner:

 

a.                                       Buyer shall deliver to Seller cash in
the amount of Three Hundred Sixteen Thousand Five Hundred Dollars ($316,500).

 

c.                                       Seller shall deliver an assignment and
transfer of the Units, in a form acceptable to Buyer’s counsel, to the Buyer.

 

d.                                      Closing shall take place as of the 12th
day of May 2004 (the “Closing”).

 

3.                                       Amendment of Other Agreements.  The
Members shall make such changes to the Purchase and Sale Agreement and the
Operating Agreement as they shall deem necessary or desirable in consequence of
the sale of the Units to Buyer.

 

4.                                       Consent and Waiver.

 

a.                                       Acting pursuant to section 5.7 of the
Operating Agreement, the Members consent to the withdrawal of Obic as a member
of CIBO, effective as of the Closing.

 

b.                                      The Members hereby waive the
restrictions upon transfer of units of interest in CIBO set forth in
section 13.1 of the Operating Agreement for the purpose only of the purchase and
sale of the Units by the Buyer and Seller.

 

5.                                       Representations and Warranties of
Seller.  The Seller hereby represents and warrants that:

 

--------------------------------------------------------------------------------


 

a.               Ownership of Units.  Seller owns of record and beneficially the
Units and has, and at Closing will have, good and marketable title to the Units
free and clear of all liens, encumbrances or restrictions of any kind or nature
whatsoever, except as set forth in the Operating Agreement.

b.              Delivery of Good Title.  Upon delivery of the Units and payment
of the Purchase Price therefor pursuant to this Agreement, Buyer will have good
and marketable title to the Units free and clear of all liens, encumbrances or
restrictions of any kind or nature whatsoever, except as set forth in the
Operating Agreement.

c.               Authorization of Transaction.  Seller has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  This Agreement constitutes the valid and legally binding
obligation of Seller, enforceable in accordance with its terms and conditions. 
Seller need not give any notice to, make any filing with, or obtain any
authorization, consent or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement.  The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by Seller.

 

5.                                       Representations and Warranties of Buyer
and Suekat.  The Buyer and Suekat hereby each severally represent and warrant,
for themselves and not jointly, that:

 

a.               Authorization of Transaction.  Each has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of each of them, enforceable in accordance with its terms and conditions. 
Neither of them need give any notice to, make any filing with, or obtain any
authorization, consent or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement.  The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by each of them.

 

6.                                       Indemnification.  Each party to this
Agreement hereby agrees to indemnify and hold each other party harmless from any
and all liabilities or damages incurred by each such party arising as a result
of any breach of a representation or warranty made by the indemnifying party.

 

7.                                       Dispute Resolution; Attorneys’ Fees  In
the event of any dispute or action regarding the interpretation or enforcement
of any provision of this Agreement, or on account of any default under or breach
of this Agreement, any party may submit such dispute to binding arbitration. 
Such arbitration shall be conducted in King County, Washington (or in such other
venue as to which the disputants shall mutually agree), under the commercial
rules then prevailing of the American Arbitration Association.  In the event
that the disputant parties are unable to agree on a single arbitrator, any of
them may apply to a court of competent jurisdiction in the selected venue for
appointment of an arbitrator.  The decision of the arbitrator shall be final and
binding on the disputant parties and may be entered and enforced in any court of
competent jurisdiction.  Unless the arbitrator for good cause determines
otherwise, the mostly prevailing party or parties shall be entitled to recover
from the other disputant party or parties, in addition to any other relief, all
reasonable attorneys’ fees and expenses incurred by the mostly prevailing
disputant or disputants in connection with such arbitration proceedings.

 

6.                                       Binding Effect: Governing Law.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  This Agreement shall be
governed and interpreted under the laws of the State of Washington.

 

7.                                       Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which shall constitute part of a single Agreement. The
parties agree that the Closing may take place on the basis of faxed executed
copies of this Agreement and related agreements, with original signed copies to
be distributed afterwards.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

OBIC, INC.

SUEKAT LLC

 

 

 

 

By:

/s/ Debra Neace

 

By:

/s/ Jamie Colbourne

 

 

 

 

 

 

 

Its:

President

 

Its:

Manager

 

 

 

MONTEREY PASTA COMPANY

CIBO NATURALS LLC

 

 

 

 

By:

/s/ James M. Williams

 

By:

/s/ James M. Williams

 

 

 

 

 

 

 

Its:

President

 

Its:

President

 

 

 